DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11-23 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-25 of copending Application No. 17/252,967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending ‘967 have claims drawn to a negative-working lithographic printing plate precursor ( see claim 11 of ‘967)  comprising: a support and a coating comprising a photopolymerisable layer comprising a polymerisable compound and a photoinitiator, and a toplayer above the photopolymerisable layer comprising a hydrophobic binder which comprises a monomer unit derived from a vinylidene monomer ( see claim 12 of ‘967). Both the instant claims and copending application ‘967 recite open claim language, “comprising”; therefore, other components may be included in their respective inventions. 
 The present claims indicated above also cover the method which overlap the claims of copending Application No. 17/252,967, and thus , render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeersch (EP 1614541) in view of Nakamura et al. (US 2009/0246693). 	Regarding claims 11-12 and 14-20, Vermeersch discloses “a negative-working lithographic printing plate precursor (paragraph 1) comprising  	a support (paragraph 9) and  	a coating (paragraph 13) comprising  		a photopolymerisable layer comprising a polymerisable compound (paragraph 21) and a photoinitiator (paragraph 19), and  		a toplayer (paragraph 19) above the photopolymerisable layer.”   	Vermeersch fails to disclose that the toplayer also comprises “a hydrophobic binder, which comprises a monomeric unit derived from a vinylidene monomer”, but does disclose that the purpose of the toplayer is to protect the under layers from oxygen, and leaves the choice of the toplayer to one having ordinary skill in the art (paragraph 19).  Nakamura et al. describe a toplayer which protects from oxygen (paragraph 304).  The toplayer of Nakamura et al. includes as water-insoluble binder (hydrophobic) comprising a halogen as polyvinylidene chloride (paragraph 305). The water-insoluble binder (hydrophobic) binder is present in the toplayer 20 to 60 mass% [0326] encompassing the instant claimed range of about 40 wt% and about 96 wt%.   	 Nakamura et al. further disclose “wherein the hydrophobic binder is a copolymer (paragraph 305: ethylene-vinyl alcohol copolymers or paragraph 307: polyvinyl alcohol copolymers).”
 Nakamura et al. further disclose “wherein the hydrophobic binder comprises a monomeric unit derived from an acrylate, a methacrylate, styrene, an acrylamide, a meth acrylamide, or a maleimide (paragraph 305).” Nakamura et al. and Vermeersch are analogous art in the lithography field.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyvinylidene chloride in the top layer of Vermeersch because it has been shown to be suitable in the art for top layers to protect against oxygen. 	Further regards to claims 19 and 20, the term “about” is relative terminology. Furthermore, it is well-known to one of ordinary skill in the art to optimize the weight percentage of a compound to yield the desired weight. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.   	Regarding claim 21, Vermeersch teaches “a method for making a printing plate precursor (paragraph 13) comprising:  	coating a support (paragraph 9) with  	a photopolymerisable layer comprising a polymerisable compound (paragraph 21) and a photoinitiator (paragraph 22), and  	a toplayer (paragraph 19) above the photopolymerisable layer and 	drying the coated support (paragraph 86 and examples).” 	Vermeersch fails to disclose that the toplayer also comprises “a hydrophobic binder, which comprises a monomeric unit derived from a vinylidene monomer” but does disclose that the purpose of the toplayer is to protect the under layers from oxygen, and leaves the choice of the toplayer to one having ordinary skill in the art (paragraph 19).  Nakamura et al. describe a toplayer which protects from oxygen (paragraph 304).  The toplayer of Nakamura et al. includes polyvinylidene chloride (paragraph 305).  Nakamura et al. and Vermeersch are analogous art in the lithography field. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyvinylidene chloride in the top layer of Vermeersch because it has been shown to be suitable in the art for top layers to protect against oxygen. 	Regarding claim 22, Vermeersch teaches “a method for making a printing plate (paragraph 13) comprising:  	image-wise exposing the printing plate precursor of claim 21 to heat and/or IR radiation (paragraph 76)  to form a lithographic image consisting of non-image areas and the image areas (paragraph 33) and,  	developing the exposed precursor (paragraph 79).” 	Regarding claim 23, Vermeersch further teaches “wherein the precursor is developed by mounting the precursor on a plate cylinder of a lithographic printing press and rotating the plate cylinder while feeding dampening liquid and/or ink to the precursor (paragraph 80).” 	Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aoshima (US 2002/01789476) in view of Nakamura et al. (US 2009/0246693).
Regarding claims 11-20, Aoshima (see paragraphs [0009-0010, 0016, 0122-0133, 0198-200, & 0218-0220], examples 1 & 2, and claims) teaches a negative-working lithographic printing plate precursor including a support and a coating comprising (i) a photopolymerisable layer comprising a polymerisable compound and a photoinitiator, and a top layer (overcoat layer) provided above the photopolymerisable layer; wherein the top layer comprises a hydrophobic polymer (hydrophobic binder). Aoshima teaches the hydrophobic binder may be a segmented copolymer, wherein the segmented copolymer may be a block copolymer or a graft copolymer (see paragraphs [0049, 0063 & 0064]). Further, Aoshima teaches the hydrophobic binder may be present in the toplayer in an amount between 45-95 % wt. (see paragraphs [0068, 0200 & 0220]), which encompasses the instant claimed range of about 40 wt% and about 96 wt%. The hydrophobic binder may further include a monomeric unit derived from e.g. “butyl (meth) acrylate, methyl (meth) acrylate” (see paragraph [0054]).
Further regard to claims 11-20, Aoshima does not explicitly recite a hydrophobic binder which comprises a monomer unit derived from a vinylidene monomer as instantly claimed.  However, Aoshima recognizes that hydrophobic binder may include a monomeric unit derived from a vinyl monomer (see paragraphs [0056-0059 & 0220]). The hydrophobic polymer in the top layer (overcoat) layer of Aoshima has an excellent coated film formability.  The overcoat layer is provided for purpose of suppressing ablation generated at the photosensitive layer [0073]. Nonetheless, the examiner has added Nakamura et al. describe a top layer (overcoat) layer prevents damage to the photopolymerizable layer and prevent the ablation that can occur during photo exposure with a high intensity laser [0303].  The top layer of Nakamura et al. includes polyvinylidene chloride (paragraph 305).  Nakamura et al. and Aoshima are analogous art in the lithography field. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyvinylidene chloride in the top layer of Aoshima because it has been shown to be suitable in the art for top layer (overcoat) to protect against ablation that can occur during photo exposure with a high intensity laser.
Further regards to claims 19 and 20, the term “about” is relative terminology. Furthermore, it is well-known to one of ordinary skill in the art to optimize the weight percentage of a compound to yield the desired weight. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  	Regarding claim 21, Aoshima teaches “a method for making a printing plate precursor (paragraphs [0075, 0198 & 0200])) comprising:  	coating a support (paragraphs [0171-001176) with  	a photopolymerisable layer comprising a polymerisable compound (examples) and a photoinitiator (examples), and  	a toplayer (overcoat; paragraph [0016]) above the photopolymerisable layer and 	drying the coated support (paragraph 192 and examples).”
 Further regard to claim 21, Aoshima does not explicitly recite a hydrophobic binder which comprises a monomer unit derived from a vinylidene monomer as instantly claimed.  However, Aoshima recognizes that hydrophobic binder may include a monomeric unit derived from a vinyl monomer (see paragraphs [0056-0059 & 0220]). The hydrophobic polymer in the top layer (overcoat) layer of Aoshima has an excellent coated film formability.  The overcoat layer is provided for purpose of suppressing ablation generated at the photosensitive layer [0073]. Nonetheless, the examiner has added Nakamura et al. describe a top layer (overcoat) layer prevents damage to the photopolymerizable layer and prevent the ablation that can occur during photo exposure with a high intensity laser [0303].  The top layer of Nakamura et al. includes polyvinylidene chloride (paragraph 305).  Nakamura et al. and Aoshima are analogous art in the lithography field. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyvinylidene chloride in the top layer of Aoshima because it has been shown to be suitable in the art for top layer (overcoat) to protect against ablation that can occur during photo exposure with a high intensity laser. 	Regarding claim 22, Aoshima teaches “a method for making a printing plate precursor (paragraphs [0075, 0198 & 0200])):  	image-wise exposing the printing plate precursor of claim 21 to heat and/or IR radiation o form a lithographic image consisting of non-image areas and the image areas (paragraphs 0192 and examples) and,  	developing the exposed precursor examples).” 	Regarding claim 23, Aoshima does not explicitly teach “wherein the precursor is developed by mounting the precursor on a plate cylinder of a lithographic printing press and rotating the plate cylinder while feeding dampening liquid and/or ink to the precursor “ as instantly claimed. However, Nakamura et al. teach it is well-known to one of ordinary skill in the art to include the precursor to be developed by mounting the precursor on a plate cylinder of a lithographic printing press using dampening liquid and/or ink ( see examples and paragraphs [0008 & 0423]). Nakamura et al. and Aoshima are analogous art in the lithography field. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include the step of the precursor of Aoshima to be developed by mounting the precursor on a plate cylinder of a lithographic printing press using dampening liquid and/or ink. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Van Damme et al. (US 2006/0107858 A1; see abstract, claims and examples) teach a heat-sensitive negative-working [0021] lithographic printing plate precursor comprising a hydrophilic support and a coating comprising a hydrophobic binder (claims).
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicant will address the provisional obviousness-type double patenting rejection at which time the ‘967 application issues as a patent and the rejection based thereon becomes non-provisional. Accordingly, Applicant request that the provisional obviousness-type double patenting rejection based on the ‘967 application be held in abeyance.  
A) Examiner will be maintaining the rejection for reason of record.
B) Applicant respectfully disagrees with the Office’s contention, and traverses the obviousness rejections over Vermeersch et al., or Aoshima in view of Nakamura et al.  Each of the pending claims requires a toplayer above the photopolymerisable layer, where the toplayer comprises a hydrophobic binder which comprises a monomeric unit derived from a vinylidene monomer. Applicant has unexpectedly discovered that the claimed toplayer substantially improves the clean out behavior of the plate during start-up  of the print job as compared to printing plate including a hydrophilic binder in the overcoat. 
Applicant respectfully submits that a person of ordinary skill in the art (1) would not have been motivated to use a hydrophobic binder comprising a monomeric unit derived from a vinylidene monomer in view of the disclosures of Vermeersch et al. and Aoshima, much less (11) considered including a hydrophobic binder comprising a monomeric unit derived from a vinylidene monomer in the toplayer disclosed by Vermeersch et al. or Aoshima in view of the disclosure of Nakamura et al., as suggested by the Office. It is only with the impermissible use of hindsight knowledge of the present invention that the allegation can be made that a person of ordinary skill in the art would look to use a hydrophobic binder, as disclosed by Nakamura et al., as the binder for the particular coating disclosed by Vermeersch et al. and Aoshima.
Thus, a person of ordinary skill in the art, upon reading the disclosures of Vermeersch et al., Aoshima, and Nakamura et al., and the protective coatings disclosed therein, would not have arrived at the claimed toplayer comprising a hydrophobic binder comprising a monomeric unit derived from a vinylidene monomer or a use thereof in the preparation of a negative-working lithographic printing plate precursor.
B)  Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
 In this instance, clearly Vermeersch et al. teach using known topcoat layers which protect against oxygen (paragraph 19), Aoshima teaches an overcoat layer above the photopolymerisable layer that is provided for the purpose of suppressing ablation generated at the photopolymerisable layer ( paragraphs 16 and 72)  and Nakamura et al. clearly disclose a topcoat layer which protects against oxygen (paragraph 304) and comprises polyvinylidene chloride (paragraph 305).
Regarding Applicant’s argument that the prior art does not disclose the claimed features or combination of features in any working examples, it has been held that a reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments or a broader disclosure.  See MPEP §2123.  In this instance, Nakamura et al. plainly suggest using polyvinylidene chloride, even if it is not the most preferred.  
Applicant’s alleged unexpected results are not deemed sufficient to outweigh the strong case of obviousness set forth for the combination of Vermeersch  or Aoshima with Nakamura et al. 
Therefore, the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722